328 S.W.3d 828 (2011)
STATE of Missouri, Respondent,
v.
Vernando Jay SMITH, Appellant.
No. WD 70604.
Missouri Court of Appeals, Western District.
January 11, 2011.
Susan E. Summers, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Vernando Smith appeals the judgment of the Circuit Court of Platte County ("trial court") in which Smith was convicted of, and sentenced for, assault of a law enforcement officer in the first degree and armed criminal action. On appeal, Smith argues that the trial court plainly erred in what Smith deems as sentencing retaliation by the trial court triggered by Smith's decision to exercise his constitutional right to trial. Finding no evidence in the record to support Smith's sentencing retaliation claim, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our legal reasoning for today's ruling. Rule 30.25(b).